
	
		II
		110th CONGRESS
		1st Session
		S. 484
		IN THE SENATE OF THE UNITED STATES
		
			February 1, 2007
			Mr. Enzi (for himself
			 and Mr. Kennedy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act and the Federal
		  Food, Drug, and Cosmetic Act to improve drug safety and oversight, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Enhancing Drug Safety and
			 Innovation Act of 2007.
		IRisk
			 evaluation and mitigation strategies
			101.Risk
			 evaluation and mitigation strategiesSection 505 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355) is amended by adding at the end the
			 following:
				
					(o)Risk evaluation
				and mitigation strategy
						(1)In
				generalIn the case of any drug subject to subsection (b) or to
				section 351 of the Public Health Service Act for which a risk evaluation and
				mitigation strategy is approved as provided for in this subsection, the
				applicant shall comply with the requirements of such strategy.
						(2)DefinitionsIn
				this subsection:
							(A)Adverse drug
				experienceThe term adverse drug experience means
				any adverse event associated with the use of a drug in humans, whether or not
				considered drug related, including—
								(i)an adverse event
				occurring in the course of the use of the drug in professional practice;
								(ii)an adverse event
				occurring from an overdose of the drug, whether accidental or
				intentional;
								(iii)an adverse
				event occurring from abuse of the drug;
								(iv)an adverse event
				occurring from withdrawal of the drug; and
								(v)any failure of
				expected pharmacological action of the drug.
								(B)Serious adverse
				drug experienceThe term serious adverse drug
				experience is an adverse event that—
								(i)results
				in—
									(I)death;
									(II)a adverse drug
				experience that places the patient at immediate risk of death from the adverse
				drug experience as it occurred (not including an adverse drug experience that
				might have caused death had it occurred in a more severe form);
									(III)inpatient
				hospitalization or prolongation of existing hospitalization;
									(IV)a persistent or
				significant incapacity or substantial disruption of the ability to conduct
				normal life functions; or
									(V)a congenital
				anomaly or birth defect; or
									(ii)based on
				appropriate medical judgment, may jeopardize the patient and may require a
				medical or surgical intervention to prevent an outcome described under clause
				(i).
								(C)Serious
				riskThe term serious risk means a risk of a serious
				adverse drug experience.
							(D)Unexpected
				serious riskThe term unexpected serious risk means
				a serious adverse drug experience that is not listed in the labeling of a drug,
				or that may be symptomatically and pathophysiologically related to an adverse
				drug experience identified in the labeling, but differs from such adverse drug
				experience because of greater severity, specificity, or prevalence.
							(E)Signal of a
				serious riskThe term signal of a serious risk means
				information related to a serious adverse drug experience associated with use of
				a drug and derived from—
								(i)a
				clinical trial;
								(ii)adverse event
				reports;
								(iii)a post-approval
				study, including a study under paragraph (4)(D); or
								(iv)peer-reviewed
				biomedical literature.
								(F)New safety
				informationThe term new safety information with
				respect to a drug means information about—
								(i)a
				serious risk or an unexpected serious risk associated with use of the drug that
				the Secretary has become aware of since the last assessment of the approved
				risk evaluation and mitigation strategy for the drug; or
								(ii)the
				effectiveness of the approved risk evaluation and mitigation strategy for the
				drug obtained since the last assessment of such strategy.
								(3)Required
				elements of a risk evaluation and mitigation strategyThe risk
				evaluation and mitigation strategy for a drug shall require—
							(A)labeling for the
				drug for use by health care providers as approved under subsection (c);
							(B)(i)submission of reports
				for the drug as required under subsection (k); and
								(ii)for a drug that is a
				vaccine—
									(I)analysis of reports to the Vaccine
				Adverse Event Reporting Systems (VAERS); or
									(II)surveillance using the Vaccine Safety
				Datalink (VSD) or successor databases;
									(C)a
				pharmacovigilance statement—
								(i)as to whether the
				reports under subparagraph (B)(i) or, for a vaccine, the analysis and
				surveillance under subparagraph (B)(ii), and the periodic assessment under
				subparagraph (E), are sufficient to assess the serious risks and to identify
				unexpected serious risks of the drug; and
								(ii)if such reports,
				such analysis and surveillance, and such periodic assessment are not sufficient
				to assess the serious risks and to identify unexpected serious risks of the
				drug, that describes what study or studies of the drug are required under
				paragraph (4)(D) or what clinical trial or trials of the drug are required
				under paragraph (4)(E);
								(D)a justification
				for the pharmacovigilance statement in subparagraph (C) that takes into
				consideration—
								(i)the estimated
				size of the treatment population for the drug;
								(ii)the seriousness
				of the disease or condition that the drug is used to treat or prevent;
								(iii)the expected or
				actual duration of treatment with the drug;
								(iv)the availability
				and safety of a drug or other treatment, if any, for such disease or condition
				to which the safety of the drug may be compared; and
								(v)the seriousness
				of the risk at issue and its background incidence in the population; and
								(E)a timetable for
				submission of assessments of the strategy, that—
								(i)shall be no less
				frequently than once annually for the first 3 years after the drug is initially
				approved under subsection (c) or licensed under section 351 of the Public
				Health Service Act, and at a frequency specified in the strategy for subsequent
				years;
								(ii)may be increased
				or reduced in frequency as necessary as provided for in paragraph
				(6)(B)(iv)(VI) ; and
								(iii)may be
				eliminated after the first 3 years if the Secretary determines that serious
				risks of the drug have been adequately identified and assessed and are being
				adequately managed.
								(4)Additional
				potential elements of a risk evaluation and mitigation strategy
							(A)In
				generalThe Secretary may require that the risk evaluation and
				mitigation strategy for a drug include 1 or more of the additional elements
				described in this paragraph, so long as the Secretary makes the determination
				required with respect to each additional included element.
							(B)Medguide;
				patient package insertThe risk evaluation and mitigation
				strategy for a drug may require that the applicant develop for distribution to
				each patient when the drug is dispensed—
								(i)a
				Medication Guide, as provided for under part 208 of title 21, Code of Federal
				Regulations (or any successor regulations); or
								(ii)a patient
				package insert, if the Secretary determines that such insert may help mitigate
				a serious risk of the drug.
								(C)Communication
				planThe risk evaluation and mitigation strategy for a drug may
				require that the applicant conduct a communication plan to health care
				providers, if, with respect to such drug, the Secretary determines that such
				plan may support implementation of an element of the strategy. Such plan may
				include—
								(i)sending letters
				to health care providers;
								(ii)disseminating
				information about the elements of the risk evaluation and mitigation strategy
				to encourage implementation by health care providers of components that apply
				to such health care providers, or to explain certain safety protocols (such as
				medical monitoring by periodic laboratory tests); or
								(iii)disseminating
				information to health care providers through professional societies about any
				serious risks of the drug and any protocol to assure safe use.
								(D)Post-approval
				studiesThe risk evaluation and mitigation strategy for a drug
				may require that the applicant conduct, or provide that the Secretary will
				conduct, an appropriate post-approval study, such as a prospective or
				retrospective observational study (including through the systematic use of
				established health care networks and databases), of the drug (with a target
				schedule for completing the study and reporting the results to the Secretary),
				if the Secretary determines the reports, analysis and surveillance, and
				periodic assessments referred to in paragraph (3)(C) are not sufficient
				to—
								(i)assess a signal
				of a serious risk with use of the drug; or
								(ii)identify
				unexpected serious risks in domestic populations who use the drug, including
				populations not included in studies used to approve the drug (such as older
				people, people with comorbidities, pregnant women, or children).
								(E)Post-approval
				clinical trialsThe risk evaluation and mitigation strategy for a
				drug may require that the applicant for a drug for which there is no effective
				approved application under subsection (j) of this section as of the date that
				the requirement is first imposed conduct an appropriate post-approval clinical
				trial of the drug (with a target schedule for completing the clinical trial and
				reporting the results to the Secretary) to be included in the clinical trial
				registry database and clinical trial results database provided for under
				section 402(i) of the Public Health Service Act, if the Secretary determines
				that a study or studies under subparagraph (D) will likely be inadequate to
				assess a signal of a serious risk with use of the drug.
							(F)Preclearance
								(i)In
				generalThe risk evaluation and mitigation strategy for a drug
				may require that the applicant submit to the Secretary advertisements of the
				drug for preclearance, if the Secretary determines that such preclearance is
				necessary to ensure compliance with section 502(n) with respect to the
				disclosure of information about a serious risk listed in the labeling of the
				drug. The advertisements required to be submitted under the preceding sentence
				shall be reviewed and cleared by the Secretary within 45 days of
				submission.
								(ii)Specification
				of advertisementsThe Secretary may specify the advertisements
				required to be submitted under clause (i).
								(G)Specific
				disclosures
								(i)In
				generalThe risk evaluation and mitigation strategy for a drug
				may require that the applicant include in advertisements of the drug a specific
				disclosure—
									(I)of the date the
				drug was approved and that the existing information may not have identified or
				allowed for full assessment of all serious risks of using the drug, if the
				Secretary determines that such disclosure is necessary to protect public health
				and safety; or
									(II)about a serious
				adverse event listed in the labeling of the drug or a protocol to ensure safe
				use described in the labeling of the drug, if the Secretary determines that
				such advertisements lacking such disclosure would be false or
				misleading.
									(ii)Specification
				of advertisementsThe Secretary may specify the advertisements
				required to include a specific disclosure under clause (i).
								(H)Temporary
				moratoriumThe risk evaluation and mitigation strategy for a drug
				may require that for a fixed period after initial approval, not to exceed 2
				years, the applicant not issue or cause to be issued direct-to-consumer
				advertisements of the drug, if the Secretary determines that disclosure under
				subparagraph (G) is inadequate to protect public health and safety, and that
				such prohibition is necessary to protect public health and safety while
				additional information about serious risks of the drug is collected,
				considering—
								(i)the number of
				patients who may be treated with the drug;
								(ii)the seriousness
				of the condition for which the drug will be used;
								(iii)the serious
				adverse events listed in the labeling of the drug;
								(iv)the extent to
				which patients have access to other approved drugs in the pharmacological class
				of the drug and with the same intended use as the drug; and
								(v)the extent to
				which clinical trials used to approve the drug may not have identified serious
				risks that might occur among patients expected to be treated with the
				drug.
								(5)Restrictions on
				distribution or use
							(A)In
				generalIf the Secretary determines that a drug shown to be
				effective can be safely used only if distribution or use of such drug is
				restricted, the Secretary may require as elements of the risk evaluation and
				mitigation strategy such restrictions on distribution or use as are needed to
				assure safe use of the drug.
							(B)Limits on
				restrictionsSuch restrictions under subparagraph (A)
				shall—
								(i)be commensurate
				with the specific risk presented by the drug;
								(ii)not be unduly
				burdensome on patient access to the drug, particularly for patients with
				serious or life-threatening diseases or conditions; and
								(iii)to the extent
				practicable, conform with restrictions on distribution or use for other drugs
				with similar risks, so as to minimize the burden on the health care delivery
				system.
								(C)ElementsThe
				restrictions on distribution or use described under subparagraph (A) shall
				include 1 or more goals to evaluate or mitigate a serious risk listed in the
				labeling of the drug and may require that—
								(i)health care
				providers that prescribe the drug have special training or experience, or are
				specially certified;
								(ii)pharmacies,
				practitioners, or health care settings that dispense the drug are specially
				certified;
								(iii)the drug be
				dispensed to patients only in certain health care settings, such as
				hospitals;
								(iv)the drug be
				dispensed to patients with evidence or other documentation of safe-use
				conditions, such as laboratory test results;
								(v)each patient
				using the drug be subject to certain monitoring; or
								(vi)each patient
				using the drug be enrolled in a registry.
								(D)Implementation
				SystemThe restrictions on distribution or use described under
				subparagraph (A) may require a system through which the applicant is able
				to—
								(i)monitor and
				evaluate implementation of the restrictions by health care providers,
				pharmacists, patients, and other parties in the health care system who are
				responsible for implementing the restrictions;
								(ii)work to improve
				implementation of the restrictions by health care providers, pharmacists,
				patients, and other parties in the health care system who are responsible for
				implementing the restrictions; and
								(iii)stop
				distribution of the drug to those health care providers, pharmacists, and other
				parties in the health care system—
									(I)who are
				responsible for implementing the restrictions; and
									(II)whom the
				applicant knows have failed to meet their responsibilities for implementing the
				restrictions, after the applicant has informed such party of such failure and
				such party has not remedied such failure.
									(6)Submission and
				review of risk evaluation and mitigation strategy
							(A)Proposed risk
				evaluation and mitigation strategy
								(i)Initial
				approvalAn applicant shall include a proposed risk evaluation
				and mitigation strategy in an application under subsection (b) or section 351
				of the Public Health Service Act for initial approval of the drug.
								(ii)Approval of
				new indicationIf no risk evaluation and mitigation strategy for
				the drug is in effect under this subsection and the drug may not be dispensed
				without a prescription, the applicant shall include a proposed risk evaluation
				and mitigation strategy in an application, including in a supplemental
				application, seeking a new indication for such drug.
								(iii)ContentsA
				proposed risk evaluation and mitigation strategy—
									(I)shall include the
				minimal elements required under paragraph (3); and
									(II)may also include
				additional elements as provided for under paragraphs (4) and (5).
									(B)Assessment and
				modification of a risk evaluation and mitigation strategy
								(i)Voluntary
				assessmentsThe applicant may submit to the Secretary an
				assessment of, and propose a modification to, the approved risk evaluation and
				mitigation strategy for a drug at any time.
								(ii)Required
				assessmentsThe applicant shall submit an assessment of, and may
				propose a modification to, the approved risk evaluation and mitigation strategy
				for a drug—
									(I)when submitting a
				supplemental application for a new indication under subsection (b) or section
				351 of the Public Health Service Act, unless the drug may be dispensed without
				a prescription and the risk evaluation and mitigation strategy for the drug
				includes only the elements under paragraph (3);
									(II)when required by
				the strategy, as provided for in the timetable under paragraph (3)(E);
									(III)within a time
				specified by the Secretary, not to be less than 45 days, when ordered by the
				Secretary, if the Secretary determines that new safety information indicates
				that an element under paragraph (3) or (4) should be modified or included in
				the strategy;
									(IV)within 90 days
				when ordered by the Secretary, if the Secretary determines that new safety
				information indicates that an element under paragraph (5) should be modified or
				included in the strategy; or
									(V)within 15 days
				when ordered by the Secretary, if the Secretary determines that there may be a
				cause for action by the Secretary under subsection (e).
									(iii)AssessmentAn
				assessment of the approved risk evaluation and mitigation strategy for a drug
				shall include—
									(I)with respect to
				any goal under paragraph (5), an assessment of how well the restrictions on
				distribution or use are meeting the goal or whether the goal or such
				restrictions should be modified;
									(II)with respect to
				any post-approval study required under paragraph (4)(D), the status of such
				study, including whether any difficulties completing the study have been
				encountered; and
									(III)with respect to
				any post-approval clinical trial required under paragraph (4)(E), the status of
				such clinical trial, including whether enrollment has begun, the number of
				participants enrolled, the expected completion date, whether any difficulties
				completing the clinical trial have been encountered, and registration
				information with respect to requirements under section 402(i) of the Public
				Health Service Act.
									(iv)ModificationA
				modification (whether an enhancement or a reduction) to the approved risk
				evaluation and mitigation strategy for a drug may include the addition or
				modification of any element under subparagraph (A), (C), or (D) of paragraph
				(3) or the addition, modification, or removal of any element under paragraph
				(4) or (5), such as—
									(I)a labeling
				change, including the addition of a boxed warning;
									(II)adding a
				post-approval study or clinical trial requirement;
									(III)modifying a
				post-approval study or clinical trial requirement (such as a change in trial
				design due to legitimate difficulties recruiting participants);
									(IV)adding,
				modifying, or removing a restriction on advertising under subparagraph (F),
				(G), or (H) of paragraph (4);
									(V)adding,
				modifying, or removing a restriction on distribution or use under paragraph
				(5); or
									(VI)modifying the
				timetable for assessments of the strategy under paragraph (3)(E), including to
				eliminate assessments.
									(C)ReviewThe
				Secretary shall promptly review the proposed risk evaluation and mitigation
				strategy for a drug submitted under subparagraph (A), or an assessment of the
				approved risk evaluation and mitigation strategy for a drug submitted under
				subparagraph (B).
							(D)DiscussionThe
				Secretary shall initiate discussions of the proposed risk evaluation and
				mitigation strategy for a drug submitted under subparagraph (A), or of an
				assessment of the approved risk evaluation and mitigation strategy for a drug
				submitted under subparagraph (B), with the applicant to determine a
				strategy—
								(i)if the proposed
				strategy or assessment is submitted as part of an application or supplemental
				application under subparagraph (A) or (B)(ii)(I), not less than 60 days before
				the action deadline for the application that has been agreed to by the
				Secretary and that has been set forth in goals identified in letters of the
				Secretary (relating to the use of fees collected under section 736 to expedite
				the drug development process and the review of human drug applications);
								(ii)if the
				assessment is submitted under subclause (II) or (III) of subparagraph (B)(ii),
				not later than 20 days after such submission;
								(iii)if the
				assessment is submitted under subparagraph (B)(i) or under subparagraph
				(B)(ii)(IV), not later than 30 days after such submission; or
								(iv)if the
				assessment is submitted under subparagraph (B)(ii)(V), not later than 10 days
				after such submission.
								(E)Action
								(i)In
				generalUnless the applicant requests the dispute resolution
				process described under subparagraph (F), the Secretary shall approve and
				describe the risk evaluation and mitigation strategy for a drug, or any
				modification to the strategy—
									(I)as part of the
				action letter on the application, when a proposed strategy is submitted under
				subparagraph (A) or an assessment of the strategy is submitted under
				subparagraph (B)(ii)(I); or
									(II)in an order,
				which shall be made public, issued not later than 50 days after the date
				discussions of such modification begin under subparagraph (C), when an
				assessment of the strategy is under subparagraph (B)(i) or under subclause
				(II), (III), (IV), or (V) of subparagraph (B)(ii).
									(ii)InactionAn
				approved risk evaluation and mitigation strategy shall remain in effect until
				the Secretary acts, if the Secretary fails to act as provided under clause
				(i).
								(F)Dispute
				resolution
								(i)Request for
				reviewNot earlier than 15 days, and not later than 35 days,
				after discussions under subparagraph (D) have begun, the applicant may request
				in writing that a dispute about the strategy be reviewed by the Drug Safety
				Oversight Board.
								(ii)Scheduling
				reviewIf the applicant requests review under clause (i), the
				Secretary—
									(I)shall schedule
				the dispute for review at 1 of the next 2 regular meetings of the Drug Safety
				Oversight Board, whichever meeting date is more practicable; or
									(II)may convene a
				special meeting of the Drug Safety Oversight Board to review the matter more
				promptly, including to meet an action deadline on an application (including a
				supplemental application).
									(iii)Agreement
				after discussion or administrative appeals
									(I)Further
				discussion or administrative appealsA request for review under
				clause (i) shall not preclude further discussions to reach agreement on the
				risk evaluation and mitigation strategy, and such a request shall not preclude
				the use of administrative appeals within the Food and Drug Administration to
				reach agreement on the strategy, including appeals as described in letters of
				the Secretary (relating to the use of fees collected under section 736 to
				expedite the drug development process and the review of human drug
				applications) for procedural or scientific matters involving the review of
				human drug applications and supplemental applications that cannot be resolved
				at the divisional level.
									(II)Agreement
				terminates dispute resolutionAt any time before a decision and
				order is issued under clause (vi), the Secretary and the applicant may reach an
				agreement on the risk evaluation and mitigation strategy through further
				discussion or administrative appeals, terminating the dispute resolution
				process, and the Secretary shall issue an action letter or order, as
				appropriate, that describes the strategy.
									(iv)Meeting of the
				boardAt the meeting of the Drug Safety Oversight Board described
				in clause (ii), the Board shall—
									(I)hear from both
				parties; and
									(II)review the
				dispute.
									(v)Recommendation
				of the BoardNot later than 5 days after such meeting of the Drug
				Safety Oversight Board, the Board shall provide a written recommendation on
				resolving the dispute to the Secretary.
								(vi)Action by the
				secretary
									(I)Action
				letterWith respect to a proposed risk evaluation and mitigation
				strategy submitted under subparagraph (A) or to an assessment of the strategy
				submitted under subparagraph (B)(ii)(I), the Secretary shall issue an action
				letter that resolves the dispute not later than the later of—
										(aa)the action
				deadline referred to in subparagraph (D)(i); or
										(bb)7
				days after receiving the recommendation of the Drug Safety Oversight
				Board.
										(II)OrderWith
				respect to an assessment of the risk evaluation and mitigation strategy under
				subparagraph (B)(i) or under subclause (II), (III), (IV), or (V) of
				subparagraph (B)(ii), the Secretary shall issue an order, which shall be made
				public, that resolves the dispute not later than 7 days after receiving the
				recommendation of the Drug Safety Oversight Board.
									(vii)InactionAn
				approved risk evaluation and mitigation strategy shall remain in effect until
				the Secretary acts, if the Secretary fails to act as provided for under clause
				(vi).
								(viii)Effect on
				action deadlineWith respect to the application or supplemental
				application in which a proposed risk evaluation and mitigation strategy is
				submitted under subparagraph (A) or in which an assessment of the strategy is
				submitted under subparagraph (B)(ii)(I), the Secretary shall be considered to
				have met the action deadline referred to in subparagraph (D)(i) with respect to
				such application if the applicant requests the dispute resolution process
				described in this subparagraph and if the Secretary—
									(I)has initiated the
				discussions described under subparagraph (D) not less than 60 days before such
				action deadline; and
									(II)has complied
				with the timing requirements of scheduling review by the Drug Safety Oversight
				Board, providing a written recommendation, and issuing an action letter under
				clauses (ii), (v), and (vi), respectively.
									(ix)DisqualificationNo
				individual who is an employee of the Food and Drug Administration and who
				reviews a drug or who participated in an administrative appeal under clause
				(iii)(I) with respect to such drug may serve on the Drug Safety Oversight Board
				at a meeting under clause (iv) to review a dispute about the risk evaluation
				and mitigation strategy for such drug.
								(x)Additional
				expertiseThe Drug Safety Oversight Board may add members with
				relevant expertise from the Food and Drug Administration, including the Office
				of Pediatrics, the Office of Women's Health, or the Office of Rare Diseases, or
				from other Federal public health or health care agencies, for a meeting under
				clause (iv) of the Drug Safety Oversight Board.
								(G)Use of advisory
				committeesThe Secretary may convene a meeting of 1 or more
				advisory committees of the Food and Drug Administration to—
								(i)review a concern
				about the safety of a drug or class of drugs, including before an assessment of
				the risk evaluation and mitigation strategy or strategies of such drug or drugs
				is required to be submitted under subclause (II), (III), (IV), or (V) of
				subparagraph (B)(ii);
								(ii)review the risk
				evaluation and mitigation strategy or strategies of a drug or group of drugs;
				or
								(iii)with the
				consent of the applicant, review a dispute under subparagraph (F).
								(H)Process for
				addressing Drug Class Effects
								(i)In
				generalWhen a concern about a serious risk of a drug may be
				related to the pharmacological class of the drug, the Secretary may defer
				assessments of the approved risk evaluation and mitigation strategies for such
				drugs until the Secretary has convened, after appropriate public notice, 1 or
				more public meetings to consider possible responses to such concern.
								(ii)Public
				meetingsSuch public meetings may include—
									(I)1 or more
				meetings of the applicants for such drugs;
									(II)1 or more
				meetings of 1 or more advisory committees of the Food and Drug Administration,
				as provided for under subparagraph (G); or
									(III)1 or more
				workshops of scientific experts and other stakeholders.
									(iii)ActionAfter
				considering the discussions from any meetings under clause (ii), the Secretary
				may—
									(I)announce in the
				Federal Register a planned regulatory action, including a modification to each
				risk evaluation and mitigation strategy, for drugs in the pharmacological
				class;
									(II)seek public
				comment about such action; and
									(III)after seeking
				such comment, issue an order addressing such regulatory action.
									(I)International
				CoordinationThe Secretary may coordinate the timetable for
				submission of assessments under paragraph (3)(E), a study under paragraph
				(4)(D), or a clinical trial under paragraph (4)(E), with efforts to identify
				and assess the serious risks of such drug by the marketing authorities of other
				countries whose drug approval and risk management processes the Secretary deems
				comparable to the drug approval and risk management processes of the United
				States.
							(J)EffectUse
				of the processes described in subparagraphs (H) and (I) shall not delay action
				on an application or a supplement to an application for a drug.
							(K)No effect on
				labeling changes that do not require preapprovalIn the case of a
				labeling change to which section 314.70 of title 21, Code of Federal
				Regulations (or any successor regulation), applies for which the submission of
				a supplemental application is not required or for which distribution of the
				drug involved may commence upon the receipt by the Secretary of a supplemental
				application for the change, the submission of an assessment of the approved
				risk evaluation and mitigation strategy for the drug under this subsection is
				not required.
							(7)Drug safety
				oversight board
							(A)In
				generalThere is established a Drug Safety Oversight
				Board.
							(B)Composition;
				meetingsThe Drug Safety Oversight Board shall—
								(i)be composed of
				scientists and health care practitioners who are appointed by the
				Secretary;
								(ii)include
				representatives from offices throughout the Food and Drug
				Administration;
								(iii)include at
				least 1 representative from each of the National Institutes of Health, the
				Department of Health and Human Services (other than the Food and Drug
				Administration), and the Veterans Health Administration; and
								(iv)meet at least
				monthly to provide oversight and advice to the Secretary on the management of
				important drug safety
				issues.
								.
			102.Enforcement
				(a)MisbrandingSection
			 502 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 352) is amended by
			 adding at the end the following:
					
						(x)If it is a drug
				subject to an approved risk evaluation and mitigation strategy under section
				505(o) and the applicant for such drug fails to—
							(1)make a labeling
				change required by such strategy after the Secretary has completed review of,
				and acted on, an assessment of such strategy under paragraph (6) of such
				section; or
							(2)comply with a
				requirement of such strategy with respect to advertising as provided for under
				subparagraph (F), (G), or (H) of paragraph (4) of such
				section.
							.
				(b)Civil
			 penaltiesSection 303(f) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 333(f)) is amended—
					(1)by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6),
			 respectively;
					(2)by inserting
			 after paragraph (2) the following:
						
							(3)An applicant (as
				such term is used in section 505(o)) who knowingly fails to comply with a
				requirement of an approved risk evaluation and mitigation strategy under such
				section 505(o) shall be subject to a civil money penalty of not less than
				$15,000 and not more than $250,000 per violation, and not to exceed $1,000,000
				for all such violations adjudicated in a single
				proceeding.
							;
					(3)in paragraph
			 (2)(C), by striking paragraph (3)(A) and inserting
			 paragraph (4)(A);
					(4)in paragraph (4),
			 as so redesignated, by striking paragraph (1) or (2) each place
			 it appears and inserting paragraph (1), (2), or (3); and
					(5)in paragraph (6),
			 as so redesignated, by striking paragraph (4) each place it
			 appears and inserting paragraph (5).
					103.Regulation of
			 biological productsSection
			 351 of the Public Health Service Act (42 U.S.C. 262) is amended—
				(1)in subsection
			 (a)(2), by adding at the end the following:
					
						(D)Risk evaluation and mitigation
				strategyA person that submits an application for a license under
				this paragraph shall submit to the Secretary as part of the application a
				proposed risk evaluation and mitigation strategy as described under section
				505(o) of the Federal Food, Drug, and Cosmetic
				Act.
						;
				and
				(2)in subsection
			 (j), by inserting , including the requirements under section 505(o) of
			 such Act, after , and Cosmetic Act.
				104.No effect on
			 withdrawal or suspension of approvalSection 505(e) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 355(e)) is amended by adding at the end the
			 following: The Secretary may withdraw the approval of an application
			 submitted under this section, or suspend the approval of such an application,
			 as provided under this subsection, without first ordering the applicant to
			 submit an assessment of the approved risk evaluation and mitigation strategy
			 for the drug under subsection (o)(6)(B)(ii)(V)..
			105.Drugs subject
			 to an abbreviated new drug applicationSection 505(j)(2) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 355(j)(2)) is amended by adding at the end the
			 following:
				
					(D)Risk evaluation and mitigation
				strategy requirement
						(i)In generalA drug that
				is the subject of an abbreviated new drug application under this subsection
				shall be subject to only the following elements of the risk evaluation and
				mitigation strategy required under subsection (o) for the applicable listed
				drug:
							(I)Labeling, as required under
				subsection (o)(3)(A) for the applicable listed drug.
							(II)Submission of reports, as required
				under subsection (o)(3)(B)(i) for the applicable listed drug.
							(III)A Medication Guide or patient
				package insert, if required under subsection (o)(4)(B) for the applicable
				listed drug.
							(IV)Preclearance of advertising, if
				required under subsection (o)(4)(F) for the applicable listed drug.
							(V)Specific disclosures in
				advertising, if required under subsection (o)(4)(G) for the applicable listed
				drug.
							(VI)A temporary moratorium on
				direct-to-consumer advertising, if required under subsection (o)(4)(H) for the
				applicable listed drug.
							(VII)Restrictions on distribution or
				use, if required under subsection (o)(5) for the applicable listed drug, except
				that such drug may use a different, comparable aspect of such restrictions on
				distribution or use as are needed to assure safe use of such drug if —
								(aa)the corresponding aspect of the
				restrictions on distribution or use for the applicable listed drug is claimed
				by a patent that has not expired or is a method or process that as a trade
				secret is entitled to protection; and
								(bb)the applicant certifies that it has
				sought a license for use of such aspect of the restrictions on distribution or
				use for the applicable listed drug.
								(ii)Action by
				SecretaryFor an applicable listed drug for which a drug is
				approved under this subsection, the Secretary—
							(I)shall undertake any communication
				plan to health care providers required under section (o)(4)(C) for the
				applicable listed drug;
							(II)shall conduct any post-approval
				study required under subsection (o)(4)(D) for the applicable listed
				drug;
							(III)shall inform the applicant for a
				drug approved under this subsection if the risk evaluation and mitigation
				strategy for the applicable listed drug is modified; and
							(IV)in order to minimize the burden on
				the health care delivery system of different restrictions on distribution or
				use for the drug approved under this subsection and the applicable listed drug,
				may seek to negotiate a license under which the applicant for such drug may use
				an aspect of the restrictions on distribution or use, if required under
				subsection (o)(5) for the applicable listed drug, that is claimed by a patent
				that has not expired or is a method or process that as a trade secret is
				entitled to
				protection.
							.
			106.Conforming
			 amendments
				(a)Preclearance of
			 advertisementsSection 502(n)(3)(A) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 352(n)(3)(A)) is amended by inserting (or
			 when required under section 505(o)(4)(F)) after except in
			 extraordinary circumstances.
				(b)Content of new
			 drug applicationSection 505(b)(1) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355(b)) is amended—
					(1)in subparagraph
			 (F), by striking and; and
					(2)in subparagraph
			 (G), by striking the period and inserting the following: “, and (H) a proposed
			 risk evaluation and mitigation strategy as described under subsection
			 (o).”.
					107.Resources
				(a)User
			 feesSubparagraph (F) of section 735(6) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 379g(6)) is amended to read as
			 follows:
					
						(F)Reviewing and
				implementing risk evaluation and mitigation strategies, and collecting,
				developing, and reviewing safety information on drugs, including adverse event
				reports.
						.
				(b)Workload
			 adjustmentSubparagraph (A) of section 736(c)(2) of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 379h(c)(2)) is amended to read as
			 follows:
					
						(A)The adjustment
				shall be determined by the Secretary based on a weighted average of the change
				in the total number of human drug applications, commercial investigational new
				drug applications, efficacy supplements, manufacturing supplements, assessments
				of risk evaluation and mitigation strategies, and uses of dispute resolution
				under the process for reviewing and assessing risk evaluation and mitigation
				strategies. The Secretary shall publish in the Federal Register the fee
				revenues and fees resulting from the adjustment and supporting
				methodologies.
						.
				(c)Strategic Plan
			 for information technologyNot later than 1 year after the date
			 of enactment of this title, the Secretary of Health and Human Services
			 (referred to in this Act as the Secretary) shall submit to the
			 Committee on Health, Education, Labor, and Pensions and the Committee on
			 Appropriations of the Senate and the Committee on Energy and Commerce and the
			 Committee on Appropriations of the House of Representatives, a strategic plan
			 on information technology that includes—
					(1)an assessment of
			 the information technology infrastructure, including systems for data
			 collection, access to data in external health care databases, data mining
			 capabilities, personnel, and personnel training programs, needed by the Food
			 and Drug Administration to—
						(A)comply with the
			 requirements of this title (and the amendments made by this title);
						(B)achieve
			 interoperability within and among the Centers of the Food and Drug
			 Administration and between the Food and Drug Administration and product
			 application sponsors; and
						(C)utilize
			 electronic health records;
						(2)an assessment of
			 the extent to which the current information technology assets of the Food and
			 Drug Administration are sufficient to meet the needs assessments under
			 paragraph (1);
					(3)a plan for
			 enhancing the information technology assets of the Food and Drug Administration
			 toward meeting the needs assessments under paragraph (1); and
					(4)an assessment of
			 additional resources needed to so enhance the information technology assets of
			 the Food and Drug Administration.
					108.Drug
			 labeling
				(a)Accessible
			 repository of drug labelingNot later than the effective date of
			 this title, the Secretary, through the Commissioner of Food and Drugs, and the
			 Director of the National Institutes of Health, shall establish a searchable
			 repository of structured, electronic product information, including the
			 approved professional labeling and any required patient labeling of each drug
			 approved under section 505 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 355) or licensed under section 351 of the Public Health Service Act (42
			 U.S.C. 262) in order to improve patient safety through accessible product
			 information, support initiatives to improve patient care by better management
			 of health care information, and provide standards for drug information. Such
			 repository shall be made publicly accessible on the Internet website of the
			 National Library of Medicine and through a link on the homepage of the Internet
			 website of the Food and Drug Administration.
				(b)Posting upon
			 approvalThe Secretary shall post in the repository under
			 subsection (a) the approved professional labeling and any required patient
			 labeling of a drug approved under such section 505 or licensed under such
			 section 351 not later than 21 days after the date the drug is approved,
			 including in a supplemental application with respect to a labeling
			 change.
				(c)ReportThe
			 Secretary shall report annually to the Committee on Health, Education, Labor
			 and Pensions of the Senate and the Committee on Energy and Commerce of the
			 House of Representatives on the status of the repository under subsection (a),
			 and on progress in posting structured electronic product information, including
			 posting of information regarding drugs approved prior to the effective date of
			 this title.
				(d)Medication
			 guidesNot later than the effective date of this title, the
			 Secretary, through the Commissioner of Food and Drugs, shall establish on the
			 Internet website for the repository under subsection (a), a link to a list of
			 each drug, whether approved under such section 505 or licensed under such
			 section 351, for which a Medication Guide, as provided for under part 208 of
			 title 21, Code of Federal Regulations (or any successor regulations), is
			 required.
				109.Effective date
			 and applicability
				(a)Effective
			 dateThis title shall take effect 180 days after the date of
			 enactment of this Act.
				(b)Drugs deemed To
			 have risk evaluation and mitigation strategies
					(1)In
			 generalA drug that was approved before the effective date of
			 this title shall be deemed to have an approved risk evaluation and mitigation
			 strategy under section 505(o) of the Federal Food, Drug, and Cosmetic Act (as
			 added by this title) if there are in effect on the effective date of this title
			 restrictions on distribution or use—
						(A)required under
			 section 314.520 or section 601.42 of title 21, Code of Federal Regulations;
			 or
						(B)otherwise agreed
			 to by the applicant and the Secretary for such drug.
						(2)Risk evaluation
			 and mitigation strategyThe approved risk evaluation and
			 mitigation strategy deemed in effect for a drug under paragraph (1) shall
			 consist of the elements described in subparagraphs (A) and (B) of paragraph (3)
			 of such section 505(o) and any other additional elements under paragraphs (4)
			 and (5) in effect for such drug on the effective date of this title.
					(3)NotificationNot
			 later than 30 days after the effective date of this title, the Secretary shall
			 notify the applicant for each drug described in paragraph (1)—
						(A)that such drug is
			 deemed to have an approved risk evaluation and mitigation strategy pursuant to
			 such paragraph; and
						(B)of the date,
			 which shall be no earlier than 6 months after the applicant is so notified, by
			 which the applicant shall submit to the Secretary an assessment of such
			 approved strategy under paragraph (6)(B) of such section 505(o).
						(4)Enforcement
			 Only after Assessment and ReviewNeither the Secretary nor the
			 Attorney General may seek to enforce a requirement of a risk evaluation and
			 mitigation strategy deemed in effect under paragraph (1) before the Secretary
			 has completed review of, and acted on, the first assessment of such strategy
			 under such section 505(o).
					(c)Other drugs
			 approved before the effective dateThe Secretary, on a
			 case-by-case basis, may require the applicant for a drug approved before the
			 effective date of this title to which subsection (b) does not apply to submit a
			 proposed risk evaluation and mitigation strategy in accordance with the
			 timeframes provided for in subclause (III), (IV), or (V), as applicable, of
			 paragraph (6)(B)(ii) of such section 505(o) if the Secretary determines
			 that—
					(1)an element
			 described under paragraph (3)(A) of such section 505(o) may require
			 modification; or
					(2)a standard for
			 adding an element described in paragraph (4) or (5) of such section 505(o) that
			 is not in effect with respect to such drug may apply to such drug.
					IIReagan-Udall
			 Institute for Applied Biomedical Research
			201.The
			 Reagan-Udall Institute for Applied Biomedical Research
				(a)In
			 generalChapter VII of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 371 et seq.), as amended by
			 Public Law 109–462, is amended by adding at the end the following:
					
						IReagan-Udall
				Institute for Applied Biomedical Research
							770.Establishment
				and functions of the Institute
								(a)In
				generalThe Secretary shall establish a nonprofit corporation to
				be known as the Reagan-Udall Institute for Applied Biomedical Research
				(referred to in this subchapter as the Institute). The Institute
				shall be headed by an Executive Director, appointed by the members of the Board
				of Directors under subsection (e). The Institute shall not be an agency or
				instrumentality of the United States Government.
								(b)Purpose of
				InstituteThe purpose of the Institute is to advance the Critical
				Path Initiative of the Food and Drug Administration to modernize medical
				product development, accelerate innovation, and enhance product safety.
								(c)Duties of the
				InstituteThe Institute shall—
									(1)taking into
				consideration the 2004 report published by the Food and Drug Administration
				entitled Innovation or Stagnation? Challenge and Opportunity on the
				Critical Path to New Medical Products, identify unmet needs in the
				sciences of developing, manufacturing, and evaluating the safety and
				effectiveness of diagnostics, devices, biologics, and drugs, including—
										(A)the
				identification and validation of biomarkers for use in diagnostic, device,
				biologic, and drug development;
										(B)the development
				and validation of animal models for human disease and medical product
				safety;
										(C)pharmacogenomics
				and inter-individual variability in drug, biologic, and device response;
										(D)the development
				of data analysis technology and methodology for use in device, biologic, drug,
				and diagnostic development;
										(E)advancing
				improvements to the design and conduct of clinical trials;
										(F)toxicological
				quality assessment technologies;
										(G)diagnostic,
				device, biologic, and drug manufacturing, design, and materials science;
										(H)failure mode
				assessment for medical product development;
										(I)improving adverse
				event reporting and analysis;
										(J)bridging
				engineering data and clinical performance for devices; and
										(K)computer
				modeling;
										(2)establish goals
				and priorities in order to meet the unmet needs identified in paragraph
				(1);
									(3)in consultation
				with the Secretary, assess existing and proposed Federal intramural and
				extramural research and development programs relating to the goals and
				priorities established under paragraph (2) and facilitate and encourage
				interagency coordination of such programs;
									(4)award grants to,
				or enter into contracts or cooperative agreements with, scientists and entities
				to advance the goals and priorities established under paragraph (2);
									(5)recruit meeting
				participants and hold or sponsor (in whole or in part) meetings as appropriate
				to further the goals and priorities established under paragraph (2);
									(6)release and
				publish information and data and, to the extent practicable, license,
				distribute, and release material, reagents, and techniques to maximize,
				promote, and coordinate the availability of such material, reagents, and
				techniques for use by the Food and Drug Administration, nonprofit
				organizations, and academic and industrial researchers to further the goals and
				priorities established under paragraph (2);
									(7)ensure
				that—
										(A)action is taken
				as necessary to obtain patents for inventions developed by the Institute or
				with funds from the Institute;
										(B)action is taken
				as necessary to enable the licensing of inventions developed by the Institute
				or with funds from the Institute; and
										(C)executed
				licenses, memoranda of understanding, material transfer agreements, contracts,
				and other such instruments promote, to the maximum extent practicable, the
				broadest conversion to commercial and noncommercial applications of licensed
				and patented inventions of the Institute to further the goals and priorities
				established under paragraph (2);
										(8)provide objective
				clinical and scientific information to the Food and Drug Administration and,
				upon request, to other Federal agencies to assist in agency determinations of
				how to ensure that regulatory policy accommodates scientific advances;
									(9)conduct annual
				assessments of the unmet needs identified in paragraph (1); and
									(10)carry out such
				other activities consistent with the purposes of the Institute as the Board
				determines appropriate.
									(d)Board of
				directors
									(1)Establishment
										(A)In
				generalThe Institute shall have a Board of Directors (referred
				to in this subchapter as the Board), which shall be composed of
				ex officio and appointed members in accordance with this subsection. All
				appointed members of the Board shall be voting members.
										(B)Ex officio
				membersThe ex officio members of the Board shall be—
											(i)the immediate
				past Chair of Board of Directors of the Institute;
											(ii)the Commissioner
				of Food and Drugs;
											(iii)the Director of
				the National Institutes of Health;
											(iv)the Director of
				the Centers for Disease Control and Prevention; and
											(v)the Director of
				the Agency for Healthcare Research and Quality.
											(C)Appointed
				members
											(i)In
				generalThe ex officio members of the Board under subparagraph
				(B) shall, by majority vote, appoint to the Board 12 individuals. Of such
				appointed members—
												(I)4 shall be
				representatives of the general pharmaceutical, device, and biotechnology
				industries;
												(II)3 shall be
				representatives of academic research organizations;
												(III)2 shall be
				representatives of Government agencies, including the Food and Drug
				Administration and the National Institutes of Health;
												(IV)2 shall be
				representatives of patient advocacy organizations; and
												(V)1 shall be a
				representative of health care providers.
												(ii)RequirementThe
				ex officio members shall ensure the Board membership includes individuals with
				expertise in areas including clinical pharmacology, biomedical informatics,
				product safety, process improvement and pharmaceutical sciences, and medical
				device and biomedical engineering.
											(D)Initial
				meeting
											(i)In
				generalNot later than 30 days after the date of the enactment of
				the Enhancing Drug Safety and Innovation Act of 2007, the Secretary shall
				convene a meeting of the ex officio members of the Board to—
												(I)incorporate the
				Institute; and
												(II)appoint the
				members of the Board in accordance with subparagraph (C).
												(ii)Service of ex
				officio membersUpon the appointment of the members of the Board
				under clause (i)(II), the terms of service of the ex officio members of the
				Board as members of the Board shall terminate.
											(iii)ChairThe
				ex officio members of the Board under subparagraph (B) shall designate an
				appointed member of the Board to serve as the Chair of the Board.
											(2)Duties of
				boardThe Board shall—
										(A)establish by-laws
				for the Institute that—
											(i)are published in
				the Federal Register and available for public comment;
											(ii)establish
				policies for the selection of the officers, employees, agents, and contractors
				of the Institute;
											(iii)establish
				policies, including ethical standards, for the acceptance, solicitation, and
				disposition of donations and grants to the Institution and for the disposition
				of the assets of the Institute;
											(iv)establish
				policies whereby any individual who is an officer, employee, or member of the
				Board of the Institute may not personally or substantially participate in the
				consideration or determination by the Institute of any matter that would
				directly or predictably affect any financial interest of the individual or a
				relative (as such term is defined in section 109(16) of the Ethics in
				Government Act of 1978) of the individual, of any business organization or
				other entity, or of which the individual is an officer or employee or is
				negotiating for employment, or in which the individual has any other financial
				interest;
											(v)establish
				licensing, distribution, and publication policies that support the widest and
				least restrictive use by the public of information and inventions developed by
				the Institute or with Institute funds to carry out the duties described in
				paragraphs (6) and (7) of subsection (c);
											(vi)specify
				principles for the review of proposals and awarding of grants and contracts
				that include peer review and that are substantially consistent with those of
				the Foundation for the National Institutes of Health;
											(vii)specify a
				process for annual Board review of the operations of the Institute; and
											(viii)establish
				specific duties of the Executive Director;
											(B)prioritize and
				provide overall direction to the activities of the Institute;
										(C)evaluate the
				performance of the Executive Director; and
										(D)carry out any
				other necessary activities regarding the functioning of the Institute.
										(3)Additional
				board functionsThe Board may coordinate and collaborate with
				other entities to conduct research, education, and outreach, and to modernize
				the sciences of developing, manufacturing, and evaluating the safety and
				effectiveness of diagnostics, devices, biologics, and drugs.
									(4)Terms and
				vacancies
										(A)TermThe
				term of office of each member of the Board appointed under paragraph (1)(C)
				shall be 4 years, except that the terms of offices for the initial appointed
				members of the Board shall expire on a staggered basis as determined by the ex
				officio members.
										(B)VacancyAny
				vacancy in the membership of the Board—
											(i)shall not affect
				the power of the remaining members to execute the duties of the Board;
				and
											(ii)shall be filled
				by appointment by the individuals described in clauses (i) through (v) of
				paragraph (1)(B) by majority vote.
											(C)Partial
				termIf a member of the Board does not serve the full term
				applicable under subparagraph (A), the individual appointed under subparagraph
				(B) to fill the resulting vacancy shall be appointed for the remainder of the
				term of the predecessor of the individual.
										(D)Serving past
				termA member of the Board may continue to serve after the
				expiration of the term of the member until a successor is appointed.
										(5)CompensationMembers
				of the Board may not receive compensation for service on the Board. Such
				members may be reimbursed for travel, subsistence, and other necessary expenses
				incurred in carrying out the duties of the Board, as set forth in the bylaws
				issued by the Board.
									(e)IncorporationThe
				ex officio members of the Board shall serve as incorporators and shall take
				whatever actions necessary to incorporate the Institute.
								(f)Nonprofit
				statusThe Institute shall be considered to be a corporation
				under section 501(c) of the Internal Revenue Code of 1986, and shall be subject
				to the provisions of such section.
								(g)Executive
				Director
									(1)In
				generalThe Board shall appoint an Executive Director who shall
				serve at the pleasure of the Board. The Executive Director shall be responsible
				for the day-to-day operations of the Institute and shall have such specific
				duties and responsibilities as the Board shall prescribe.
									(2)CompensationThe
				compensation of the Executive Director shall be fixed by the Board but shall
				not be greater than the compensation of the Commissioner of Food and
				Drugs.
									(h)Administrative
				powersIn carrying out this subchapter, the Board, acting through
				the Executive Director, may—
									(1)adopt, alter, and
				use a corporate seal, which shall be judicially noticed;
									(2)hire, promote,
				compensate, and discharge 1 or more officers, employees, and agents, as may be
				necessary, and define their duties;
									(3)prescribe the
				manner in which—
										(A)real or personal
				property of the Institute is acquired, held, and transferred;
										(B)general
				operations of the Institute are to be conducted; and
										(C)the privileges
				granted to the Board by law are exercised and enjoyed;
										(4)with the consent
				of the applicable executive department or independent agency, use the
				information, services, and facilities of such department or agencies in
				carrying out this section;
									(5)enter into
				contracts with public and private organizations for the writing, editing,
				printing, and publishing of books and other material;
									(6)hold, administer,
				invest, and spend any gift, devise, or bequest of real or personal property
				made to the Institute under subsection (i);
									(7)enter into such
				other contracts, leases, cooperative agreements, and other transactions as the
				Board considers appropriate to conduct the activities of the Institute;
									(8)modify or consent
				to the modification of any contract or agreement to which it is a party or in
				which it has an interest under this subchapter;
									(9)take such action
				as may be necessary to obtain patents and licenses for devices and procedures
				developed by the Institute and its employees;
									(10)sue and be sued
				in its corporate name, and complain and defend in courts of competent
				jurisdiction;
									(11)appoint other
				groups of advisors as may be determined necessary to carry out the functions of
				the Institute; and
									(12)exercise other
				powers as set forth in this section, and such other incidental powers as are
				necessary to carry out its powers, duties, and functions in accordance with
				this subchapter.
									(i)Acceptance of
				funds from other sourcesThe Executive Director may solicit and
				accept on behalf of the Institute, any funds, gifts, grants, devises, or
				bequests of real or personal property made to the Institute, including from
				private entities, for the purposes of carrying out the duties of the
				Institute.
								(j)Service of
				Federal employeesFederal Government employees may serve on
				committees advisory to the Institute and otherwise cooperate with and assist
				the Institute in carrying out its functions, so long as such employees do not
				direct or control Institute activities.
								(k)Detail of
				government employeesFederal Government employees may be detailed
				from Federal agencies with or without reimbursement to those agencies to the
				Institute at any time, and such detail shall be without interruption or loss of
				civil service status or privilege. Each such employee shall abide by the
				statutory, regulatory, ethical, and procedural standards applicable to the
				employees of the agency from which such employee is detailed and those of the
				Institute.
								(l)Annual
				reports
									(1)Reports to
				InstituteAny recipient of a grant, contract, or cooperative
				agreement from the Institute under this section shall submit to the Institute a
				report on an annual basis for the duration of such grant, contract, or
				cooperative agreement, that describes the activities carried out under such
				grant, contract, or cooperative agreement.
									(2)Report to
				FDABeginning with fiscal year 2009, the Executive Director shall
				submit to the Commissioner an annual report that—
										(A)details the
				progress of the Institute in furthering the goals and priorities established
				under subsection (c)(2); and
										(B)provides
				recommendations for incorporating such progress into regulatory and product
				review activities of the Food and Drug Administration.
										(3)Report to
				CongressBeginning with fiscal year 2009, the Executive Director
				shall submit to the Committee on Health, Education, Labor, and Pensions and the
				Committee on Appropriations of the Senate and the Committee on Energy and
				Commerce and the Committee on Appropriations of the House of Representatives an
				annual report that—
										(A)describes the
				activities of the Institute and of the recipients of a grant, contract, or
				cooperative agreement under this section, including the practical impact of the
				Institute on medical product development;
										(B)provides a
				specific accounting of the source of all funds used by the Institute to carry
				out such activities; and
										(C)describes how
				such funds were used by the Institute.
										(m)Separation of
				fundsThe Executive Director shall ensure that the funds received
				from the Treasury are held in separate accounts from funds received from
				entities under subsection (i).
								(n)Authorization
				of appropriationsThere are authorized to be appropriated such
				sums as may be necessary for each of fiscal years 2008 through 2013 to carry
				out subsections (a), (b), and (d) through
				(m).
								.
				(b)Other Institute
			 provisionsChapter VII (21
			 U.S.C. 371 et seq.) (as amended by subsection (a)) is amended by adding at the
			 end the following:
					
						771.Location of
				Institute
							(a)In
				generalThe Institute shall, if practicable, be located not more
				than 20 miles from the District of Columbia.
							(b)Use of
				spaceThe Secretary shall consult with the Administrator of
				General Services to ensure the most cost-efficient arrangement for the leasing
				or purchase of real property for adequate facilities which, if practicable,
				shall be located at the Food and Drug Administration, to meet the needs of the
				Institute in carrying out this subchapter.
							772.Activities of
				the Food and Drug Administration
							(a)In
				generalThe Commissioner shall receive and assess the report
				submitted to the Commissioner by the Executive Director of the Institute under
				section 770(l)(2).
							(b)Report to
				CongressThe Commissioner
				shall submit to the Committee on Health, Education, Labor, and Pensions and the
				Committee on Appropriations of the Senate and the Committee on Energy and
				Commerce and the Committee on Appropriations of the House of Representatives an
				annual report that describes the implementation of any recommendations included
				in the report described under subsection
				(a).
							.
				IIIClinical
			 trials
			301.Clinical trial
			 registry database and clinical trial results database
				(a)In
			 generalSubsection (i) of
			 section 402 of the Public Health Service Act (42 U.S.C. 282), as amended by
			 Public Law 109–482, is amended to read as follows:
					
						(i)Clinical trial
				registry database; clinical trial results database
							(1)Definitions;
				requirement
								(A)DefinitionsIn
				this subsection:
									(i)Clinical trial
				informationThe term clinical trial information
				means those data elements that are necessary to complete an entry in the
				clinical trial registry database under paragraph (2) or the clinical trial
				results database under paragraph (3), as applicable.
									(ii)Completion
				dateThe term completion date means, with respect to
				a clinical trial, the date on which the last patient enrolled in the clinical
				trial has completed his or her last medical visit of the clinical trial,
				whether the clinical trial concluded according to the prespecified protocol
				plan or was terminated.
									(iii)DrugThe
				term drug means a drug as defined in section 201(g) of the Federal
				Food, Drug, and Cosmetic Act or a biological product as defined in section 351
				of this Act.
									(iv)Responsible
				partyThe term responsible party, with respect to a
				clinical trial of a drug, means the sponsor of the clinical trial or the
				principal investigator of such clinical trial if so designated by such
				sponsor.
									(B)RequirementThe
				Secretary shall develop a mechanism by which—
									(i)the responsible
				party for each applicable clinical trial shall submit the identity and contact
				information of such responsible party to the Secretary at the time of
				submission of clinical trial information under paragraph (2); and
									(ii)other Federal
				agencies may identify the responsible party for an applicable clinical
				trial.
									(2)Clinical trial
				registry database
								(A)Applicable
				clinical trial
									(i)In
				generalFor purposes of this paragraph the term applicable
				clinical trial means—
										(I)a therapeutic or
				chemo­preventive clinical trial to verify the efficacy and establish
				appropriate doses for the drug conducted before the drug is approved under
				section 505 of the Federal Food, Drug, and Cosmetic Act or licensed under
				section 351 of this Act;
										(II)a therapeutic or
				chemo­preventive confirmatory clinical trial;
										(III)a clinical
				trial conducted after the drug is approved under such section 505 or licensed
				under such section 351; or
										(IV)a
				pharmacokinetic study to support a pediatric indication for the drug.
										(ii)Exceptions
										(I)Certain
				exploratory trialsA clinical trial under clause (i)(I) does not
				include an exploratory clinical trial that is intended solely to assess safety,
				solely to evaluate pharmacokinetics, or solely to verify efficacy.
										(II)Observational
				studiesA clinical trial under clause (i) does not include an
				observational study.
										(B)Establishment
									(i)In
				generalTo enhance patient enrollment and provide a mechanism to
				track subsequent progress of clinical trials, the Secretary, acting through the
				Director of NIH, shall establish and administer a clinical trial registry
				database in accordance with this subsection (referred to in this subsection as
				the registry database). The Director of NIH shall ensure that
				the registry database is made publicly available through the Internet.
									(ii)ContentThe
				Secretary shall promulgate regulations for the submission to the registry
				database of clinical trial information that—
										(I)conforms to the
				International Clinical Trials Registry Platform trial registration data set of
				the World Health Organization;
										(II)includes the
				city, State, and zip code for each clinical trial location;
										(III)if the drug is
				not approved under section 505 of the Federal Food, Drug, and Cosmetic Act or
				licensed under section 351 of this Act, specifies whether or not there is
				expanded access to the drug under section 561 of the Federal Food, Drug, and
				Cosmetic Act for those who do not qualify for enrollment in the clinical trial
				and how to obtain information about such access; and
										(IV)requires the
				inclusion of such other data elements to the registry database as
				appropriate.
										(C)Format and
				structure
									(i)Searchable
				categoriesThe Director of NIH shall ensure that the public may
				search the entries in the registry database by 1 or more of the following
				criteria:
										(I)The indication
				being studied in the clinical trial, using Medical Subject Headers (MeSH)
				descriptors.
										(II)The safety issue
				being studied in the clinical trial.
										(III)The enrollment
				status of the clinical trial.
										(IV)The sponsor of
				the clinical trial.
										(ii)FormatThe
				Director of the NIH shall ensure that the registry database is easily used by
				patients, and that entries are easily compared.
									(D)Data
				submissionThe responsible party for an applicable clinical trial
				shall submit to the Director of NIH for inclusion in the registry database the
				clinical trial information described in subparagraph (B)(ii).
								(E)Truthful
				clinical trial information
									(i)In
				generalThe clinical trial information submitted by a responsible
				party under this paragraph shall not be false or misleading in any
				particular.
									(ii)EffectClause
				(i) shall not have the effect of requiring clinical trial information with
				respect to an applicable clinical trial to include information from any source
				other than such clinical trial.
									(F)Changes in
				clinical trial status
									(i)EnrollmentThe
				responsible party for an applicable clinical trial shall update the enrollment
				status not later than 30 days after the enrollment status of such clinical
				trial changes.
									(ii)CompletionThe
				responsible party for an applicable clinical trial shall report to the Director
				of NIH that such clinical trial is complete not later than 30 days after the
				completion date of the clinical trial.
									(G)Timing of
				submissionThe clinical trial information for an applicable
				clinical trial required to be submitted under this paragraph shall be submitted
				not later than 14 days after the first patient is enrolled in such clinical
				trial.
								(3)Clinical trials
				results database
								(A)Applicable
				clinical trial
									(i)In
				generalFor purposes of this paragraph, the term applicable
				clinical trial means—
										(I)a clinical trial
				conducted before the drug is approved under section 505 of the Federal Food,
				Drug, and Cosmetic Act or licensed under section 351 of this Act that
				is—
											(aa)a
				therapeutic or chemopreventive confirmatory clinical trial;
											(bb)a
				clinical trial for a drug approved as a fast-track product under section 506 of
				the Federal Food, Drug, and Cosmetic Act, if such clinical trial is used to
				form the primary basis of an efficacy claim for such drug; or
											(cc)if
				required by the Secretary under subparagraph (G)(i), a clinical trial described
				in paragraph (2)(A)(i)(I);
											(II)a clinical trial
				completed after the drug is approved under such section 505 or licensed under
				such section 351; or
										(III)a
				pharmacokinetic study to support a pediatric indication for the drug.
										(ii)Exceptions
										(I)Certain
				exploratory trialsA clinical trial under clause (i)(I) does not
				include an exploratory clinical trial that is intended solely to assess safety,
				solely to evaluate pharmacokinetics, or solely to verify efficacy.
										(II)Observation
				studiesA clinical trial under clause (i) does not include an
				observational study.
										(B)EstablishmentTo
				ensure that results of clinical trials are made public and that patients and
				providers have current information regarding the results of clinical trials,
				the Secretary, acting through the Director of NIH, shall establish and
				administer a clinical trial results database in accordance with this subsection
				(referred to in this subsection as the results database).
								(C)Searchable
				categoriesThe Director of NIH shall ensure that the public may
				search the entries in the results database by 1 or more of the
				following:
									(i)The indication
				studied in the clinical trial, using Medical Subject Headers (MeSH)
				descriptors.
									(ii)The safety issue
				studied in the clinical trial.
									(iii)Whether an
				application for the tested indication is approved, pending approval, withdrawn,
				or not submitted.
									(iv)The phase of the
				clinical trial.
									(v)The name of the
				drug that is the subject of the clinical trial.
									(vi)Within the
				documents described in subclauses (II) and (III) of subparagraph (D)(ii), the
				following information, as applicable:
										(I)The sponsor of
				the clinical trial.
										(II)Each financial
				sponsor of the clinical trial.
										(D)Contents
									(i)In
				generalThe responsible party for an applicable clinical trial
				shall submit to the Director of NIH for inclusion in the results database the
				clinical trial information described in clause (ii).
									(ii)Required
				elementsIn submitting clinical trial information for an
				applicable clinical trial to the Director of NIH for inclusion in the results
				database, the responsible party shall include, with respect to such clinical
				trial, the following information:
										(I)The information
				described in clauses (i) through (v) of subparagraph (C).
										(II)A
				non-promotional summary document that is written in non-technical,
				understandable language for patients that includes the following:
											(aa)The purpose of
				the clinical trial.
											(bb)The sponsor of
				the clinical trial.
											(cc)A
				point of contact for information about the clinical trial.
											(dd)A
				description of the patient population tested in the clinical trial.
											(ee)A
				general description of the clinical trial and results, including a description
				of and the reasons for any changes in the clinical trial design that occurred
				since the date of submission of clinical trial information for inclusion in the
				registry database established under paragraph (2) and a description of any
				significant safety information.
											(III)A
				non-promotional summary document that is technical in nature that includes the
				following:
											(aa)The purpose of
				the clinical trial.
											(bb)The sponsor of
				the clinical trial.
											(cc)Each financial
				sponsor of the clinical trial.
											(dd)A
				point of contact for scientific information about the clinical trial.
											(ee)A
				description of the patient population tested in the clinical trial.
											(ff)A
				general description of the clinical trial and results, including a description
				of and the reasons for any changes in the clinical trial design that occurred
				since the date of submission of clinical trial information for the clinical
				trial in the registry database established under paragraph (2).
											(gg)Summary data
				describing the results, including—
												(AA)whether the
				primary endpoint was achieved, including relevant statistics;
												(BB)an assessment of
				any secondary endpoints, if applicable, including relevant statistics;
				and
												(CC)any significant
				safety information, including a summary of the incidence of serious adverse
				events observed in the clinical trial and a summary of the most common adverse
				events observed in the clinical trial and the frequencies of such
				events.
												(IV)A link to
				available peer-reviewed publications based on the results of the clinical
				trial.
										(V)The completion
				date of the clinical trial.
										(VI)A link to the
				Internet web posting of any adverse regulatory actions taken by the Food and
				Drug Administration, such as a warning letter, that was substantively based on
				the clinical trial design, outcome, or representation made by the applicant
				about the design or outcome of the clinical trial.
										(E)TimingA
				responsible party shall submit to the Director of NIH for inclusion in the
				results database clinical trial information for an applicable clinical trial
				not later than 1 year after the completion date of the clinical trial as
				reported under paragraph (2)(F)(ii).
								(F)Truthful
				clinical trial information
									(i)In
				generalThe clinical trial information submitted by a responsible
				party under this paragraph shall not be false or misleading in any
				particular.
									(ii)EffectClause
				(i) shall not have the effect of requiring clinical trial information with
				respect to an applicable clinical trial to include information from any source
				other than such clinical trial.
									(G)Inclusion of
				earlier-stage clinical trials
									(i)In
				generalThe Secretary may, subject to clause (ii), require
				through rulemaking the submission of clinical trial information for the
				clinical trials described in paragraph (2)(A)(i)(I) to the Director of NIH for
				inclusion in the results database.
									(ii)Conditions for
				requiring inclusion of earlier-stage trialsThe Secretary may
				promulgate regulations pursuant to clause (i) if—
										(I)the Comptroller
				General of the United States has submitted to the Secretary the report
				described under clause (iii); and
										(II)such report
				recommends the inclusion in the results database of clinical trial information
				for the clinical trials described under paragraph (2)(A)(i)(I).
										(iii)Study by
				GAONot earlier than 2 years after the results database has been
				established, the Comptroller General of the United States shall initiate a
				report that—
										(I)evaluates the
				operation of the database, including with respect to cost, burden on drug
				sponsors and agencies, and the value to patients and health care providers of
				inclusion in the results database of clinical trial information with respect to
				clinical trials described in paragraph (2)(A)(i)(I);
										(II)recommends
				whether or not clinical trial information for such clinical trials should be
				included in the results database;
										(III)if the
				recommendation under subclause (II) is to include the clinical trial
				information for such clinical trials in the results database, recommends
				whether such information should be included in the same format as the clinical
				trial information of other applicable clinical trials, or if modifications are
				necessary;
										(IV)provides
				recommendations for any modifications described under subclause (III);
				and
										(V)is submitted to
				the Committee on Health, Education, Labor, and Pensions of the Senate, the
				Committee on Energy and Commerce of the House of Representatives, and the
				Secretary.
										(H)Change in
				regulatory statusThe responsible party for an applicable
				clinical trial shall inform the Director of NIH of a change in the regulatory
				status submitted under subparagraph (C)(ii) of a drug that is the subject of an
				applicable clinical trial within 30 days of such change, so that the Director
				can update the results database accordingly.
								(I)Public
				availability of results
									(i)Pre-approval
				studiesExcept as provided in clause (iv), with respect to an
				applicable clinical trial that is completed before the drug is initially
				approved under section 505 of the Federal Food, Drug, and Cosmetic Act or
				initially licensed under section 351 of this Act, the Director of NIH shall
				make publicly available on the results database the clinical trial information
				submitted for such clinical trial not later than 30 days after—
										(I)the drug is
				approved under such section 505 or licensed under such section 351; or
										(II)the Secretary
				issues a not approvable letter for the drug under such section 505 or such
				section 351.
										(ii)Post-approval
				studiesExcept as provided in clauses (iii) and (iv), with
				respect to an applicable clinical trial that is completed after the drug is
				initially approved under such section 505 or initially licensed under such
				section 351, the Director of NIH shall make publicly available on the results
				database the clinical trial information submitted for such clinical trial not
				later than 30 days after the date of such submission.
									(iii)Seeking
				approval of a new use for the drug
										(I)In
				generalIf the manufacturer of the drug is the sponsor or a
				financial sponsor of the applicable clinical trial, and such manufacturer
				certifies to the Director of NIH that such manufacturer has filed, or will file
				within 1 year, an application seeking approval under such section 505 or
				licensing under such section 351 for the use studied in such clinical trial
				(which use is not included in the labeling of the approved drug), then the
				Director of NIH shall make publicly available on the results database the
				clinical trial information submitted for such clinical trial on the earlier of
				the date that is 30 days after the date—
											(aa)the application
				is approved under such section 505 or licensed such section 351;
											(bb)the Secretary
				issues a not approvable letter for the application under such section 505 or
				such section 351; or
											(cc)the application
				under such section 505 or such section 351 is withdrawn.
											(II)Limitation on
				certificationA manufacturer shall not make a certification under
				subclause (I) with respect to an applicable clinical trial unless the
				manufacturer makes such a certification with respect to each applicable
				clinical trial that is required to be submitted in an application for approval
				of the use studied in the clinical trial involved.
										(III)2-year
				limitationThe clinical trial information subject to subclause
				(I) shall be made publicly available on the results database on the date that
				is 2 years after the date the certification referred to in subclause (I) was
				made to the Director of NIH, if a regulatory action referred to in item (aa),
				(bb), or (cc) of subclause (I) has not occurred by such date.
										(iv)Seeking
				publication
										(I)In
				generalIf the principal investigator of the applicable clinical
				trial is seeking publication in a peer-reviewed biomedical journal of a
				manuscript based on the results of the clinical trial and the responsible party
				so certifies to the Director of NIH—
											(aa)the responsible
				party shall notify the Director of NIH of the publication date of such
				manuscript not later than 15 days after such date; and
											(bb)the Director of
				NIH shall make publicly available on the results database the clinical trial
				information submitted for such clinical trial on the date that is 30 days after
				the publication date of such manuscript.
											(II)LimitationThe
				clinical trial information subject to subclause (I) shall be made publicly
				available on the results database on the date that is 2 years after the date
				that the clinical trial information was required to be submitted to the
				Director of NIH if the manuscript referred to in such subclause has not been
				published by such date.
										(J)Verification of
				submission prior to public availabilityIn the case of clinical
				trial information that is submitted under this paragraph, but is not made
				publicly available pending either regulatory action or publication under clause
				(iii) or (iv) of subparagraph (I), as applicable, the Director of NIH shall
				respond to inquiries from other Federal agencies and peer-reviewed journals to
				confirm that such clinical trial information has been submitted but has not yet
				been made publicly available on the results database.
								(4)Coordination
				and compliance
								(A)Clinical trials
				supported by grants from Federal agencies
									(i)In
				generalNo Federal agency may release funds under a research
				grant to a person who has not complied with paragraphs (2) and (3) for any
				applicable clinical trial for which such person is the responsible
				party.
									(ii)Grants from
				certain Federal agenciesIf an applicable clinical trial is
				funded in whole or in part by a grant from the National Institutes of Health,
				the Agency for Healthcare Research and Quality, or the Department of Veterans
				Affairs, any grant or progress report forms required under such grant shall
				include a certification that the responsible party has made all required
				submissions to the Director of NIH under paragraphs (2) and (3).
									(iii)Verification
				by Federal agenciesThe heads of the agencies referred to in
				clause (ii), as applicable, shall verify that the clinical trial information
				for each applicable clinical trial for which a grantee is the responsible party
				has been submitted under paragraph (2) and (3), as applicable, before releasing
				funding for a grant to such grantee.
									(iv)Notice and
				opportunity to remedyIf the head of an agency referred to in
				clause (ii), as applicable, verifies that a grantee has not submitted clinical
				trial information as described in clause (iii), such agency head shall provide
				notice to such grantee of such non-compliance and allow such grantee 30 days to
				correct such non-compliance and submit the required clinical trial
				information.
									(v)Consultation
				with other Federal agenciesThe Secretary shall—
										(I)consult with
				other agencies that conduct human studies in accordance with part 46 of title
				45, Code of Federal Regulations (or any successor regulations), to determine if
				any such studies are applicable clinical trials under paragraph (2) or (3);
				and
										(II)develop with
				such agencies procedures comparable to those described in clauses (ii), (iii),
				and (iv) to ensure that clinical trial information for such applicable clinical
				trials is submitted under paragraphs (2) and (3).
										(B)Coordination of
				registry database and results database
									(i)In
				generalEach entry in the registry database under paragraph (2)
				shall include a link to the corresponding entry in the results database under
				paragraph (3).
									(ii)Missing
				entries
										(I)In
				generalIf, based on a review of the entries in the registry
				database under paragraph (2), the Director of NIH determines that a responsible
				party has failed to submit required clinical trial information to the results
				database under paragraph (3), the Director of NIH shall inform the responsible
				party involved of such failure and permit the responsible party to correct the
				failure within 30 days.
										(II)Failure to
				correctIf the responsible party does not correct a failure to
				submit required clinical trial information within the 30-day period described
				under subclause (I), the Director of NIH shall report such non-compliance to
				the scientific peer review committees of the Federal research agencies and to
				the Office of Human Research Protections.
										(III)Public notice
				of failure to correctThe Director of NIH shall include in the
				clinical trial registry database entry and the clinical trial results database
				entry for each such clinical trial a notice of any uncorrected failure to
				submit required clinical trial information and shall provide that the public
				may easily search for such entries.
										(C)Action on
				applications
									(i)Verification
				prior to filingThe Secretary, acting through the Commissioner of
				Food and Drugs, shall verify that the clinical trial information required under
				paragraphs (2) and (3) for an applicable clinical trial is submitted pursuant
				to such applicable paragraph—
										(I)when considering
				a drug for an exemption under section 505(i) of the Federal Food, Drug, and
				Cosmetic Act, including as the drug progresses through the clinical trials
				described under paragraph (2)(A)(i); and
										(II)prior to filing
				an application under section 505 of the Federal Food, Drug, and Cosmetic Act or
				under section 351 of this Act that includes information from such clinical
				trial.
										(ii)NotificationIf
				the responsible party has not submitted such clinical trial information, the
				Secretary shall notify the applicant and the responsible party of such
				non-compliance and require submission of such results within 30 days.
									(iii)Refusal to
				fileIf the responsible party does not remedy such non-compliance
				within 30 days of receipt of notification under clause (ii), the Secretary
				shall refuse to file such application.
									(D)Content
				review
									(i)In
				generalTo assure that the summary documents described in
				paragraph (3)(D) are non-promotional, and are not false or misleading in any
				particular under paragraph (3)(F), the Secretary shall compare such documents
				to the results data of the clinical trial for a representative sample of
				applicable clinical trials by—
										(I)acting through
				the Commissioner of Food and Drugs to examine the results data for such
				clinical trials submitted to Secretary when such data are submitted—
											(aa)for review as
				part of an application under section 505 of the Federal Food, Drug, and
				Cosmetic Act or under section 351 of this Act; or
											(bb)in
				an annual status report on the drug under such application;
											(II)acting with the
				Federal agency that funds such clinical trial in whole or in part by a grant to
				examine the results data for such clinical trials; and
										(III)acting through
				inspections under section 704 of the Federal Food, Drug, and Cosmetic Act to
				examine results data for such clinical trials not described in subclause (I) or
				(II).
										(ii)Notice of
				non-complianceIf the Secretary determines that the clinical
				trial information submitted in such a summary document is promotional, or false
				or misleading in any particular, the Secretary shall notify the responsible
				party and give such party an opportunity to remedy such non-compliance by
				submitting the required revised clinical trial information within 30 days of
				such notification.
									(E)Penalty for
				non-complianceIn determining whether to apply a penalty under
				section 301(jj) of the Federal Food, Drug, and Cosmetic Act, the Secretary,
				acting through the Commissioner of Food and Drugs, shall consider—
									(i)whether the
				responsible party promptly corrects the non-compliance when provided
				notice;
									(ii)whether the
				responsible party has engaged in a pattern or practice of non-compliance;
				and
									(iii)the extent to
				which the noncompliance involved may have significantly misled healthcare
				providers or patients concerning the safety or effectiveness of the drug
				involved.
									(5)Limitation on
				disclosure of clinical trial informationDisclosure to the public
				of clinical trial information submitted to the Director of NIH under this
				subsection and requested under section 552 of title 5, United States Code
				(commonly known as the Freedom of Information Act) shall be made only as
				provided for under paragraphs (2) and (3).
							(6)Authorization
				of appropriationsThere are authorized to be appropriated to
				carry out this subsection $10,000,000 for each fiscal
				year.
							.
				(b)Conforming
			 amendments
					(1)Prohibited
			 actsSection 301 of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 331), as amended by Public Law 109–462, is amended by adding at the end
			 the following:
						
							(jj)(1)The failure to submit
				clinical trial information as required by section 402(i) of the Public Health
				Service Act.
								(2)The submission of clinical trial
				information under section 402(i) of the Public Health Service Act that is
				promotional or false or misleading in any particular under paragraph (2)(E) or
				(3)(F) of such section
				402(i).
								.
					(2)New
			 drugs
						(A)Investigational
			 new drugsSection 505(i) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 355(i)) is amended—
							(i)in
			 paragraph (1)—
								(I)in subparagraph
			 (C), by striking and after the semicolon;
								(II)in subparagraph
			 (D), by striking the period at the end and inserting ; and;
			 and
								(III)by adding at
			 the end the following:
									
										(E)the submission to the Director of NIH
				of clinical trial information for the clinical investigation at issue required
				under section 402(i) of the Public Health Service Act for inclusion in the
				registry database and the results database described in such
				section.
										;
				
								(ii)in
			 paragraph (3)(B)—
								(I)in clause (i), by
			 striking or after the semicolon;
								(II)in clause (ii),
			 by striking the period at the end and inserting ; or; and
								(III)by adding at
			 the end the following:
									
										(iii)clinical trial information for the
				clinical investigation at issue was not submitted in compliance with section
				402(i) of the Public Health Service
				Act.
										;
				and
								(iii)in paragraph
			 (4), by adding at the end the following: The Secretary shall update such
			 regulations to require inclusion in the informed consent form a statement that
			 clinical trial information for such clinical investigation will be submitted
			 for inclusion in the registry database and results database, as applicable,
			 described in section 402(i) of the Public Health Service Act..
							(B)Refusal to
			 approve applicationSection 505(d) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355(d)) is amended—
							(i)in
			 the first sentence, by inserting after or any particular; the
			 following: or (8) the applicant failed to submit the clinical trial
			 information for any applicable clinical trial submitted as part of the
			 application to the Director of the National Institutes of Health in compliance
			 with section 402(i) of the Public Health Service Act;; and
							(ii)in the second
			 sentence, by striking clauses (1) through (6) and inserting
			 paragraphs (1) through (8).
							(c)GuidanceNot
			 later than 180 days after the date of enactment of this Act, the Commissioner
			 of Food and Drugs, in consultation with the Director of the National Institutes
			 of Health, shall issue guidance to clarify which clinical trials are applicable
			 clinical trials (as defined in section 402(i)(2) of the Public Health Service
			 Act, as amended by this section) and are required to be submitted for inclusion
			 in the clinical trial registry database described in such section
			 402(i)(2).
				(d)Preemption
					(1)In
			 generalNo State or political subdivision of a State may
			 establish or continue in effect any requirement for the registration of
			 clinical trials or for the inclusion of information relating to the results of
			 clinical trials in a database.
					(2)Rule of
			 constructionThe fact of submission of clinical trial
			 information, if submitted in compliance with section 402(i) of the Public
			 Health Service Act (as amended by this section), that relates to a use of a
			 drug not included in the official labeling of the approved drug shall not be
			 construed by the Secretary or in any administrative or judicial proceeding, as
			 evidence of a new intended use of the drug that is different from the intended
			 use of the drug set forth in the official labeling of the drug. The
			 availability of clinical trial information through the databases under
			 paragraphs (2) and (3) of such section 402(i), if submitted in compliance with
			 such section 402(i), shall not be considered as labeling, adulteration, or
			 misbranding of the drug under the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 301 et seq.).
					(e)Effective
			 dates
					(1)Establishment
			 of registry database and results databaseNot later than 1 year
			 after the date of enactment of this Act, the Director of NIH shall establish
			 the registry database and the results database of clinical trials of drugs in
			 accordance with section 402(i) of the Public Health Service Act (as amended by
			 subsection (a)).
					(2)Clinical trials
			 initiated prior to operation of registry databaseThe responsible
			 party (as defined in such section 402(i)) for an applicable clinical trial
			 under paragraph (2) of such section 402(i) that is initiated after the date of
			 enactment of this Act and before the date such registry database is established
			 under paragraph (1) of this subsection, shall submit required clinical trial
			 information not later than 120 days after the date such registry database is
			 established.
					(3)Clinical trials
			 initiated after operation of registry databaseThe responsible
			 party (as defined in such section 402(i)) for an applicable clinical trial
			 under paragraph (2) of such section 402(i) that is initiated after the date
			 such registry database is established under paragraph (1) of this subsection
			 shall submit required clinical trial information in accordance with such
			 paragraph (2).
					(4)Trials
			 completed before operation of results database
						(A)In
			 generalParagraph (3) of such section 402(i) shall take effect 90
			 days after the date the results database is established under paragraph (1) of
			 this subsection with respect to any applicable clinical trial (as defined in
			 such section 402(i)(3)) that—
							(i)involves a drug
			 to treat a serious or life-threatening condition; and
							(ii)is completed
			 between the date of enactment of this section and such date of establishment
			 under paragraph (1) of this subsection.
							(B)Other
			 trialsExcept as provided in subparagraph (A), paragraph (3) of
			 such section 402(i) shall take effect 180 days after the date that the results
			 database is established under paragraph (1) of this subsection with respect to
			 any applicable clinical trial (as defined in such section 402(i)(3)) that is
			 completed between the date of enactment of this Act and such date of
			 establishment under paragraph (1).
						(C)Trials
			 submitted in an applicationExcept as provided in subparagraph
			 (A), paragraph (3) of such section 402(i) shall take effect for any clinical
			 trial if—
							(i)data from such
			 clinical trial is submitted in an application or supplement to an application
			 under section 505 of the Food, Drug, and Cosmetic Act or under section 351 of
			 the Public Health Service Act that—
								(I)is submitted 180
			 days or more after the date that the results database is established under
			 paragraph (1) of this subsection; and
								(II)contains data
			 from an applicable clinical trial; and
								(ii)such clinical
			 trial would otherwise be an applicable clinical trial under such paragraph (3)
			 except for its date of completion.
							(5)Trials
			 completed after establishment of results databaseParagraph (3)
			 of such section 402(i) shall apply to any applicable clinical trial that is
			 completed after the date that the results database is established under
			 paragraph (1) of this subsection.
					(6)Funding
			 restrictionsSubparagraph (A) of paragraph (4) of such section
			 402(i) shall take effect 210 days after the date that the clinical trial
			 registry database and the clinical trial results database are established under
			 paragraph (1) of this subsection.
					(7)Status of
			 clinicaltrials.gov website
						(A)In
			 generalAfter receiving public comment and not later than 90 days
			 after the date of enactment of this Act, the Secretary shall publish in the
			 Federal Register a notice determining the more efficient approach to
			 establishing the registry database described in paragraph (2) of such section
			 402(i) and whether such approach is—
							(i)that such
			 registry database should expand and build upon the database described in
			 section 402(i) of the Public Health Service Act (as in effect on the day before
			 the date of enactment of this Act); or
							(ii)that such
			 registry database should supplant the database described in such section 402(i)
			 (as in effect on the day before the date of enactment of this Act).
							(B)Clinicaltrials.gov
			 supplantedIf the Secretary determines to apply the approach
			 described under subparagraph (A)(ii), the Secretary shall maintain an archive
			 of the database described in such section 402(i) (as in effect on the day
			 before the date of enactment of this Act) on the Internet website of the
			 National Library of Medicine.
						IVConflicts of
			 interest
			401.Conflicts of
			 interest
				(a)In
			 generalSubchapter A of chapter VII of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 371 et seq.) is amended by inserting at the end the
			 following:
					
						712.Conflicts of
				interest
							(a)DefinitionsFor
				purposes of this section:
								(1)Advisory
				committeeThe term advisory committee means an
				advisory committee under the Federal Advisory Committee Act that provides
				advice or recommendations to the Secretary regarding activities of the Food and
				Drug Administration.
								(2)Financial
				interestThe term financial interest means a
				financial interest under section 208(a) of title 18, United States Code.
								(3)Industry
				financial interestThe term industry financial
				interest, with respect to appointment for a term to an advisory
				committee, means an interest in a company that is a member of the relevant
				industry that would be a financial interest were an advisory committee to
				consider a particular matter involving such company.
								(4)Relevant
				industryThe term relevant industry means—
									(A)with respect to
				an advisory committee that advises the Secretary on human drugs, biologics, or
				devices, the pharmaceutical, biotechnology, and device industries;
									(B)with respect to
				an advisory committee that advises the Secretary on animal drugs or devices,
				the animal drug and the animal device industries; and
									(C)with respect to
				an advisory committee that advises the Secretary on foods, the food
				industry.
									(b)Appointments to
				advisory committees
								(1)Disclosure of
				industry financial interestsEach individual under consideration
				for a term appointment to an advisory committee shall disclose to the Secretary
				all industry financial interests.
								(2)Disclosures not
				publicly availableNo disclosure required under paragraph (1)
				shall be made available to the public.
								(3)Evaluation and
				criteriaWhen considering a term appointment to an advisory
				committee, the Secretary—
									(A)shall review the
				expertise and the industry financial interests, as disclosed under paragraph
				(1), of each individual under consideration for the appointment, so as to
				appoint the individuals, from among those individuals under consideration for
				appointment, who are the most qualified relative to their industry financial
				interests that could require a written determination as referred to in section
				208(b)(1) of title 18, United States Code, a written certification as referred
				to in section 208(b)(3) of title 18, United States Code, or a waiver as
				referred to in subsection (c)(3) for service on the committee at a meeting of
				the committee; and
									(B)may appoint 2 or
				more qualified individuals with similar expertise and whose industry financial
				interests are nonoverlapping or minimally overlapping, so as to minimize the
				likelihood that an advisory committee will need the expertise of an appointed
				individual who requires a written determination as referred to in section
				208(b)(1) of title 18, United States Code, a written certification as referred
				to in section 208(b)(3) of title 18, United States Code, or a waiver as
				referred to in subsection (c)(3) for service on the committee at a meeting of
				the committee.
									(c)Granting and
				disclosure of waivers
								(1)In
				generalNot later then 45 days before a meeting of an advisory
				committee, each member of the committee shall disclose to the Secretary all
				financial interests in accordance with section 208(b) of title 18, United
				States Code.
								(2)Financial gain
				of advisory committee member or family memberNo member of an
				advisory committee may vote with respect to any matter considered by the
				advisory committee if such member or an immediate family member of such member
				could gain financially from the advice given to the Secretary with respect to
				such matter.
								(3)WaiverIn
				addition to considerations under section 208(b) of title 18, United States
				Code, the Secretary may grant a waiver of a conflict of interest requirement if
				such waiver is necessary to afford the advisory committee essential
				expertise.
								(4)LimitationIn
				no case may the Secretary grant a waiver under paragraph (3) for a member of an
				advisory committee if the scientific work of such member is under consideration
				by the committee.
								(5)Disclosure of
				waiver
									(A)More than 15
				days in advanceAs soon as practicable, but in no case later than
				15 days prior to a meeting of an advisory committee to which a written
				determination as referred to in section 208(b)(1) of title 18, United States
				Code, a written certification as referred to in section 208(b)(3) of title 18,
				United States Code, or a waiver as referred to in paragraph (3) applies, the
				Secretary shall disclose (other than information exempted from disclosure under
				section 552 of title 5, United States Code, and section 552a of title 5, United
				States Code (popularly known as the Freedom of Information Act and the Privacy
				Act of 1974, respectively)) on the Internet website of the Food and Drug
				Administration—
										(i)the financial
				interests of the advisory committee member to which such determination,
				certification, or waiver applies; and
										(ii)the reasons of
				the Secretary for such determination, certification, or waiver.
										(B)Less than 15
				days in advanceIn the case of a financial interest that becomes
				known to the Secretary less than 30 days prior to a meeting of an advisory
				committee to which a written determination as referred to in section 208(b)(1)
				of title 18, United States Code, a written certification as referred to in
				section 208(b)(3) of title 18, United States Code, or a waiver as referred to
				in paragraph (3) applies, the Secretary shall disclose (other than information
				exempted from disclosure under section 552 of title 5, United States Code, and
				section 552a of title 5, United States Code) on the Internet website of the
				Food and Drug Administration, the information described in clauses (i) and (ii)
				of subparagraph (A) as soon as the Secretary makes such determination,
				certification, or waiver, but in no event later than the date of such
				meeting.
									(d)Public
				recordThe Secretary shall
				ensure that the public record and transcript of each meeting of an advisory
				committee includes the disclosure required under subsection (c)(5) (other than
				information exempted from disclosure under section 552 of title 5, United
				States Code, and section 552a of title 5, United States Code).
							(e)Annual
				reportNot later than January 15 of each year, the Secretary
				shall submit a report to the Inspector General of the Department of Health and
				Human Services, the Committee on Appropriations and the Committee on Health,
				Education, Labor, and Pensions of the Senate, and the Committee on
				Appropriations and the Committee on Energy and Commerce of the House of
				Representatives—
								(1)with respect to
				the fiscal year that ended on September 30 of the previous year, the number of
				vacancies on each advisory committee, the number of nominees received for each
				committee, and the number of such nominees willing to serve;
								(2)with respect to
				such year, the aggregate number of disclosures required under subsection (c)(5)
				for each meeting of each advisory committee and the percentage of individuals
				to whom such disclosures did not apply who served on such committee for each
				such meeting;
								(3)with respect to
				such year, the number of times the disclosures required under subsection (c)(5)
				occurred under subparagraph (B) of such subsection; and
								(4)how the Secretary
				plans to reduce the number of vacancies reported under paragraph (1) during the
				fiscal year following such
				year.
								.
				(b)Guidance
					(1)NominationsNot
			 later than 270 days after the date of enactment of this Act, and after seeking
			 input from professional medical and scientific societies, the Secretary shall
			 publish in the Federal Register for public comment a proposed mechanism for
			 encouraging the nomination of individuals who are classified by the Food and
			 Drug Administration as academicians or practitioners for service on an advisory
			 committee.
					(2)Waiver
			 determinationsNot later than 270 days after the date of
			 enactment of this Act the Secretary shall issue or revise guidance—
						(A)that clarifies
			 the circumstances in which the Secretary may make a written determination as
			 referred to in section 208(b)(1) of title 18, United States Code, make a
			 written certification as referred to in section 208(b)(3) of title 18, United
			 States Code, or grant a waiver as referred to section 712(c)(3) of the Federal
			 Food, Drug, and Cosmetic Act (as added by this section), including those
			 circumstances that—
							(i)favor the
			 inclusion of an individual on an advisory committee;
							(ii)favor making
			 such a determination, certification, or waiver for an individual on an advisory
			 committee;
							(iii)favor
			 limitations on an individual's ability to act when making such a determination,
			 certification, or waiver for the individual on an advisory committee;
			 and
							(iv)disfavor the
			 inclusion of an individual on an advisory committee;
							(B)that defines how
			 financial interests imputed to an individual bear upon his or her eligibility
			 for service on an advisory committee or for service at a meeting of an advisory
			 committee; and
						(C)to ensure
			 consistency within and among the centers of the Food and Drug Administration in
			 applying section 208(b) of title 18, United States Code, and such section
			 712(c)(3).
						(3)Periodic
			 reviewAt least once every 5 years, the Secretary shall review
			 the guidance described under paragraph (2) and update such guidance as
			 necessary.
					(c)Review by
			 inspector general
					(1)In
			 generalThe Inspector General of the Department of Health and
			 Human Services shall conduct a review, which may include surveys of past or
			 current members of advisory committees, of the processes of the Food and Drug
			 Administration for—
						(A)evaluating the
			 financial interests of a member of such an advisory committee while the member
			 serves on such a committee and after the member has served on such a committee;
			 and
						(B)assuring the
			 completeness and accuracy of information contained in the disclosures described
			 in subsections (b)(1) and (c)(1) of such section 712 of the Federal Food, Drug,
			 and Cosmetic Act (as added by this section).
						(2)Submission of
			 reportNot later than 18 months after the effective date of this
			 section, the Inspector General of the Department of Health and Human Services
			 shall submit to Congress a report based on the review required under paragraph
			 (1), and include any recommendations for the improvement of such
			 processes.
					(d)DefinitionsFor
			 purposes of this section, the terms advisory committee and
			 financial interest have the meaning given such terms in section
			 712 of the Federal Food, Drug, and Cosmetic Act (as added by this
			 section).
				(e)Conforming
			 amendmentSection 505(n) of the Federal Food, Drug, and Cosmetic
			 Act (21 U.S.C. 355(n)) is amended by—
					(1)striking
			 paragraph (4); and
					(2)redesignating
			 paragraphs (5), (6), (7), and (8) as paragraphs (4), (5), (6), and (7),
			 respectively.
					(f)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2007.
				
